DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-9 and 21-22 and Species A1 in the reply filed on January 31, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 31, 2022.  

Claim Objections
Claims 2 and 21 are objected to because of the following informalities:  
It is noted that although applicants have elected Species A1 which is directed to a ball-screw drive, the entirety of claim 2 is not withdrawn.  Only the non-elected species are withdrawn.  Accordingly, the status identifier for claim 2 should indicate that it is “(Currently Amended).”  
Claim 21 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper .
Appropriate correction is required.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-9 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
high vacuum” in claim 1 is a relative term which renders the claim indefinite. The term “high vacuum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since neither the specification nor claim 1 as originally filed teach or suggest the range of pressures that may be considered as a “high” vacuum, the use of the term “high” to describe the vacuum recited in claim 1 is therefore considered to be indefinite.  Dependent claims 2-9 and 21-22 are similarly rejected due to their dependence on claim 1.  
The term “generally frustoconical shape” in claim 21 is a relative term which renders the claim indefinite. The term “generally frustoconical shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since neither the specification nor claim 21 as originally filed teach or suggest how much the shape of the volume may deviate from a “frustoconical shape” while still being considered as a “generally frustoconical shape” its recitation in claim 21 is therefore considered to be indefinite.  
Claims 4-6 recite the limitation "the controller" in ll. 1-2.  There is insufficient antecedent basis for this limitation in the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “controller” in claims 3-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
The claim limitations relating to the “controller” in claims 3-6 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “controller” alone or coupled with functional language “configured to modify the distance between the plurality of ports and the substrate” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 3-6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the motor, pneumatic system, or other actuator (112) in Fig. 1A and at least ¶¶[0042]-[0043] along with a software-based system configured to control said motor, pneumatic system, or other actuator (112) as described in ¶[0090] of corresponding U.S. Patent Appl. Publ. No. 2021/0115588.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by International Patent Appl. Publ. No. WO 2008/054239 A1 to Alexeev, et al. (hereinafter “Alexeev”). 
Regarding claim 1, Alexeev teaches a molecular beam epitaxy system (see, e.g., the Abstract, Fig. 1, and entire reference) comprising:
a process chamber defining a volume that can support a high vacuum (see, e.g., Fig. 1, the Abstract, and the Best Embodiment on p. 2 which teach a growth chamber (1) which is necessarily capable of supporting a high vacuum in order to perform growth via molecular beam epitaxy), the process chamber including:  
a reactor base arranged at a bottom of the volume and defining a plurality of ports proximate to the bottom (see, e.g., Fig. 1, the Abstract, and the Best Embodiment on p. 2 which teach that the growth chamber includes a plurality of ports for evaporators (18) and (19)); and 
a platen arranged above the reactor base and configured to hold one or more wafer substrates (see, e.g., Fig. 1, the Abstract, and the Best Embodiment on p. 2 which teach a substrate holder (17) configured to hold a substrate (16) above a base of the body (1)), 
wherein each of the plurality of ports is configured to hold a source material that is heated to generate a plume of the source material angled at a tilt relative to a normal of one of the one or more wafer substrates (see, e.g., Fig. 1, the Abstract, and the Best Embodiment on p. 2 which teach that the evaporators (18) and (19) are necessarily configured to heat and generate a plume of a source material; furthermore, the evaporators (18) and (19) are tilted relative to a normal of the substrate (16)); and
a vertical height manipulator coupled to the platen and configured to selectively move the platen to modify a distance between the platen and the .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexeev in view of U.S. Patent No. 5,704,250 to James Black (“Black”). 
Regarding claim 2, Alexeev does not explicitly teach that the vertical height manipulator is selected from the group consisting of a ball-screw drive, a rack-and-pinion gear drive, a pneumatic drive, a magnetic drive from outside the chamber, and a lever drive.  However, in Fig. 1, the Abstract, and the Best Embodiment on p. 2 Alexeev teaches the use of a mechanism (9) for compression and extension of the bellows (10).  Then in Figs. 1-3 and col. 5, l. 29 to col. 8, l. 23 Black teaches an embodiment of a ball screw drive mechanism (10) for linearly reciprocating a workpiece carrying table (12) in a travel direction indicated by arrow (A) by activating a pair of servo motors (50) and (52) such that motion occurs along the axis of a ball screw (16).  Thus, a person of ordinary skill in the art would look to the teachings of Black and would be motivated to incorporate a ball screw drive mechanism analogous to that in Figs. 1-3 of Black as the mechanism (9) for compression and extension of the bellows (10) of Alexeev in order to provide a means for precisely controlling the location of the substrate (16) within the body (1).  
Regarding claim 21, Alexeev does not explicitly teach that the vertical height manipulator is a ball-screw drive.  However, as noted supra with respect to the rejection of claim 2, in Fig. 1, the Abstract, and the Best Embodiment on p. 2 Alexeev teaches the use of a mechanism (9) for compression and extension of the bellows (10).  Then in Figs. 1-3 and col. 5, l. 29 to col. 8, l. 23 Black teaches an embodiment of a ball screw drive mechanism (10) for linearly reciprocating a workpiece carrying table (12) in a travel .  

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexeev in view of U.S. Patent No. 5,505,159 to Mochizuki, et al. (“Mochizuki”). 
Regarding claim 3, Alexeev does not explicitly teach a controller.  However, in Fig. 1 and col. 4, l. 18 to col. 6, l. 25 as well as elsewhere throughout the entire reference Mochizuki teaches an analogous embodiment of a MBE system in which the position of a substrate (60) within a reaction chamber (5) is controlled via a controller (10) which controls a driving mechanism (70) which includes an x-axis (72) and y-axis (74) driver and a driver (76) for rotating or turning the substrate.  Moreover, said controller must necessarily possess or, alternatively, an ordinary artisan would be motivated to provide the controller with one or more software programs which automatically provide the desired control over the drivers (72), (74), and (76) via a user interface.  Thus, a person of ordinary skill in the art would look to the teachings of Mochizuki and would be motivated to use a controller analogous to the controller (10) and driving mechanism (70) utilized in the MBE system of Mochizuki to control the up and down movement of the actuating mechanism (9) in Fig. 1 of Alexeev in order to provide a more precise and automated means for positioning the substrate (16) within the body (1) of the MBE growth system. 
Regarding claim 4, Alexeev does not explicitly teach that the controller is configured to modify the distance between the plurality of ports and the substrate based upon a particular material arranged in any one of the plurality of ports.  However, as noted supra with respect to the rejection of claim 3, in Fig. 1 and col. 4, l. 18 to col. 6, l. 25 as well as elsewhere throughout the entire reference Mochizuki teaches an analogous embodiment of a MBE system in which the position of a substrate (60) within a reaction chamber (5) is controlled via a controller (10) which controls a driving mechanism (70) which includes an x-axis (72) and y-axis (74) driver and a driver (76) for rotating or turning the substrate.  Thus, a person of ordinary skill in the art would look to the teachings of Mochizuki and would be motivated to use a controller analogous to the controller (10) and driving mechanism (70) utilized in the MBE system of Mochizuki to control the up and down movement of the actuating mechanism (9) in Fig. 1 of Alexeev in order to provide a more precise and automated means for positioning the substrate (16) within the body (1) of the MBE growth system.  Then in the second to last full paragraph on p. 2 Alexeev teaches that it is desirable to adjust the vertical location of the holder (17) and, hence, the substrate (16) relative to the evaporators (18) and (19) to a position which is optimal for thin film growth.  Moreover, since the evaporators (18) and (19) of Alexeev necessarily contain one or more materials therein, the location of the substrate (16) is necessarily optimized using the specific material(s) contained within the evaporators (18) and (19).  Thus, a person of ordinary skill in the art would look to the combined teachings of Alexeev and Mochizuki and would be motivated to configure the controller of Mochizuki to optimize the distance between the substrate (16) and the evaporators (18) and (19) and such optimization is necessarily done based upon the types of materials contained 
Regarding claim 5, Alexeev does not explicitly teach that the controller is configured to modify the distance between the plurality of ports and the substrate based upon a level of the tilt of one of the plurality of ports.  However, as noted supra with respect to the rejection of claim 4, in Fig. 1 and col. 4, l. 18 to col. 6, l. 25 as well as elsewhere throughout the entire reference Mochizuki teaches an analogous embodiment of a MBE system in which the position of a substrate (60) within a reaction chamber (5) is controlled via a controller (10) which controls a driving mechanism (70) which includes an x-axis (72) and y-axis (74) driver and a driver (76) for rotating or turning the substrate.  Thus, a person of ordinary skill in the art would look to the teachings of Mochizuki and would be motivated to use a controller analogous to the controller (10) and driving mechanism (70) utilized in the MBE system of Mochizuki to control the up and down movement of the actuating mechanism (9) in Fig. 1 of Alexeev in order to provide a more precise and automated means for positioning the substrate (16) within the body (1) of the MBE growth system.  Then in the second to last full paragraph on p. 2 Alexeev teaches that it is desirable to adjust the vertical location of the holder (17) and, hence, the substrate (16) relative to the evaporators (18) and (19) to a position which is optimal for thin film growth.  Moreover, since the evaporators (18) and (19) of Alexeev are oriented at a specific angle (i.e., tilt) relative to the substrate, the location of the substrate (16) is necessarily optimized based upon the tilt of the ports for the evaporators (18) and (19).  This is further supported by at least col. 5, ll. 56-64 of Mochizuki which teaches that the substrate (60) is moved to have a predetermined positional relationship with the nozzle of the molecular 
Regarding claim 6, Alexeev does not explicitly teach that the controller is configured to modify the distance between the plurality of ports and the substrate during processing to create a wafer having a thickness non-uniformity of less than 1% across the wafer.  However, as noted supra with respect to claims 4 and 5, in Fig. 1 and col. 4, l. 18 to col. 6, l. 25 as well as elsewhere throughout the entire reference Mochizuki teaches an analogous embodiment of a MBE system in which the position of a substrate (60) within a reaction chamber (5) is controlled via a controller (10) which controls a driving mechanism (70) which includes an x-axis (72) and y-axis (74) driver and a driver (76) for rotating or turning the substrate.  Thus, a person of ordinary skill in the art would look to the teachings of Mochizuki and would be motivated to use a controller analogous to the controller (10) and driving mechanism (70) utilized in the MBE system of Mochizuki to control the up and down movement of the actuating mechanism (9) in Fig. 1 of Alexeev in order to provide a more precise and automated means for positioning the substrate (16) within the body (1) of the MBE growth system.  Then in the second to last full paragraph on p. 2 Alexeev teaches that it is desirable to adjust the vertical location of the holder (17) and, hence, the substrate (16) relative to the evaporators (18) and (19) to a position which is optimal for thin film growth.  Thus, a person of ordinary skill in the art would look to the combined teachings of Alexeev and Mochizuki and would be .  

Claims 7, 9, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexeev in view of U.S. Patent No. 5,788,776 to Paul Colombo (“Colombo”). 
Regarding claim 7, Alexeev teaches a plurality of crucibles, each of the plurality of crucibles arranged in a corresponding one of the plurality of ports and each of the crucibles containing one of the plurality of source materials (see, e.g., Fig. 1, the Abstract, and the Best Embodiment on p. 2 which teach that the body (1) is provided with a plurality of evaporators (18) and (19), each in a corresponding port; furthermore, the evaporators (18) and (19) are necessarily provided with a crucible containing one of the plurality of source materials used during deposition).  Even if it is assumed arguendo that Alexeev does not explicitly teach a plurality of crucibles as claimed, this would have been obvious in view of Colombo.  In Figs. 3-6 and col. 3, l. 47 to col. 6, l. 51 Colombo teaches an analogous embodiment of a molecular beam epitaxy (MBE) system which is provided with a plurality of effusion cells (10). As shown specifically in Figs. 3 and 5-6 the effusion cell (10) may be equipped with a crucible (90) which contains an effused material (17).  Thus, a person of ordinary skill in the art would look to the teachings of Colombo and would be motivated to utilize a plurality of effusion cells (10), each containing a crucible holding the desired material may be used as the evaporators (18) and (19) in Alexeev 
Regarding claim 9, Alexeev does not explicitly teach that at least one of the plurality of crucibles is symmetric.  However, as noted supra with respect to the rejection of claim 7, in Figs. 3-6 and col. 3, l. 47 to col. 6, l. 51 Colombo teaches an analogous embodiment of a molecular beam epitaxy (MBE) system which is provided with a plurality of effusion cells (10). As shown specifically in Figs. 3 and 5-6 the effusion cell (10) may be equipped with a symmetric crucible (90) which contains an effused material (17).  Thus, a person of ordinary skill in the art would look to the teachings of Colombo and would be motivated to utilize a plurality of effusion cells (10), each containing a crucible holding the desired material may be used as the evaporators (18) and (19) in Alexeev with the motivation for doing so being to produce a uniform and consistent beam of the desired material for epitaxial growth.  
Regarding claim 22, Alexeev does not explicitly teach that the volume is a generally frustoconical shape.  However, as an initial matter it is noted that absent a showing of unexpected results the shape of the vacuum chamber (1) in Fig. 1 of Alexeev is considered as a matter of design choice.  Absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See, e.g., In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also MPEP 2144.04(IV)(B).  This is exemplified by at least Fig. 2 and col. 1, l. 59 to col. 2, l. 24 of Colombo which teach an embodiment of a MBE system in which a separate flange is provided on a central bottom portion thereof, which therefore causes .  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexeev in view of Colombo and further in view of U.S. Patent Appl. Publ. No. 2007/0218199 to Bresnahan, et al. (“Bresnahan”). 
Regarding claim 8, Alexeev and Colombo do not explicitly teach that at least one of the plurality of crucibles is asymmetric.  However, in Figs. 2-7 and ¶¶[0032]-[0060] as well as elsewhere throughout the entire reference Bresnahan teaches an analogous embodiment of an MBE system (200) comprised of a plurality of crucibles (210) which each hold a specific source material.  In Fig. 5 and ¶¶[0046]-[0048] Bresnahan specifically teaches an embodiment of a crucible (500) which includes a body (525) defining an emitting orifice (520) along with first (532), second (534), and third (536) emitting orifices which yield an asymmetrical shape and function to eliminate a line-of-sight between the source material in the crucible and the substrate and thereby reduce the possibility of large particles (407) generated in the source material reaching the substrate.  Thus, a person of ordinary skill in the art would look to the teachings of Bresnahan and would be motivated to include an asymmetrically-shaped crucible in one or more of the evaporators (18) and/or (19) of Alexeev for this purpose.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/           Primary Examiner, Art Unit 1714